Per Curiam:
The records in the cases before us are without fault, and as *520the facts cannot be brought .before us on appeal, we must affirm the certioraris, and dismiss the appeals.
We may observe, however, that if we are to regard the second opinion of the associates as containing a statement of the facts of the several cases, their power to refuse the licenses was undoubted, and was properly exercised. It is true, their first opinion, as drawn for them by the president judge, puts them in tlie awkward position of a clear violation of tlie prescriptions of the act of assembly; but this, on further consideration, they liad a right to correct and set forth the facts on which they acted.
The judgments on the certioraris are affirmed and the appeals dismissed, at the costs of the appellants.